



NOTICE OF PERFORMANCE–BASED RESTRICTED STOCK AWARD
under the
CINEDIGM CORP. 2017 EQUITY INCENTIVE PLAN


This AWARD, made as of the ___ day of __________, 20__, by Cinedigm Corp., a
Delaware corporation (the “Company”), to «Name» (“Participant”), is made
pursuant to and subject to the provisions of the Company’s 2017 Equity Incentive
Plan (the “Plan”). All terms that are used herein that are defined in the Plan
shall have the same meanings given them in the Plan.
Contingent Performance Shares
1.
Grant Date. Pursuant to the Plan, the Company, on ____________, 2017 (the “Grant
Date”), granted Participant an Award (“Award”) in the form of «____ shares of
Performance-Based Restricted Stock (“Performance Shares”) (which number of
shares is also referred to herein as the “Target Shares”), subject to the terms
and conditions of the Plan and subject to the terms and conditions set forth
herein.

2.
Restrictions. Except as provided in this Notice of Award, the Performance Shares
are unearned, nontransferable and are subject to a substantial risk of
forfeiture. In addition, the Performance Shares shall not be earned, and
Participant’s interest in the Performance Shares granted hereunder shall be
forfeited, except to the extent that the following paragraphs are satisfied.

3.
Stock Power. Participant shall deliver to the Company a stock power, endorsed in
blank, with respect to the Performance Shares evidenced by each Certificate. The
Company shall use the stock power to cancel any shares of Performance Shares
that do not become earned and vested under this Notice of Award. The Company
shall return the stock power to Participant with respect to any shares of
Performance Shares that become earned and vested.

4.
Performance Criteria. Participant’s Performance Shares shall be earned as soon
as practicable after the end of the Measurement Period based on the following
formula (to the nearest whole Performance Share). Such Performance Shares shall
be subject to the terms and conditions set forth in the following paragraphs of
this Notice of Award.

(a)    The Measurement Period is the period running from_________, 20__ to
_________, 20__.
(b)    Earned Award = IAEBITDA % of Target Shares x Performance Shares


(c)    IAEBITDA % of Target Shares. The IAEBITDA % of Target Shares is
determined according to the following table (awards to be interpolated between
the dollar amounts and percentages listed below):




Page 1 of 4
4842-8353-5949v.4

--------------------------------------------------------------------------------






Cumulative IAEBITDA target
 
IAEBITDA % of Target Shares
 
 
 
$__________
 
100% of Target Shares
$__________
 
50% of Target Shares
Less than $__
 
0%



“Internal Adjusted EBITDA” or “IAEBITDA” is earnings before interest, taxes,
depreciation and amortization, other income, net, stock-based compensation and
expenses, merger and acquisition costs, restructuring, transition and
acquisitions expense, net, goodwill impairment and certain other items, with
one-time items that are not part of continued operations added back in.


“Cumulative IAEBITDA” is IAEBITDA for the trailing four quarter cumulative
IAEBITDA through ___________, 20__.
For purposes of the above calculations, IAEBITDA % of Target Shares will be
rounded to the nearest whole percent.
5.
Earning and Vesting of Performance Shares. As soon as practicable after the end
of the Measurement Period, a determination shall be made by the Committee of the
number of whole Performance Shares that Participant has earned. The date as of
which the Committee determines the number of Performance Shares earned shall be
the “Award Date,” and all Performance Shares that are earned shall be
immediately vested as of the Award Date.

Termination of Employment During the Measurement Period or Before Award Date
6.
During the Measurement Period. Anything in this Notice of Award to the contrary
notwithstanding, if prior to the forfeiture of the Performance Shares under
paragraph 8, (a) a Participant separates from service for any reason before
___________, 20__, then the Participant’s Performance Shares shall be forfeited;
and (b) if, on or after ____________, 20__ but prior to ____________, 20__,
Participant experiences a Qualifying Termination Event (as defined below), then
the Participant’s Performance Shares shall be earned under paragraph 4 above as
of the Award Date, based on IAEBITDA for the period _________, 20__ to
___________, 20__, 100% of the Cumulative IAEBITDA target, and 50% of the
Performance Shares granted to the Participant; and any remaining Performance
Shares as of the Award Date shall be forfeited. The number of Performance Shares
shall be determined by the Committee in its sole and absolute discretion within
the limits provided in the Plan and the earned Performance Shares shall be fully
vested as of the Award Date.

7.
After the Measurement Period but prior to the Award Date. Anything in this
Notice of Award to the contrary notwithstanding, if, after the Measurement
Period ends, but prior to the Award Date, Participant experiences a Qualifying
Termination Event (as defined below), such Participant shall earn his
Performance Shares pursuant to paragraph 5 and such earned Shares shall be fully
vested as of the Award Date.

8.
Forfeiture. Except as provided in paragraph 16, Performance Shares that are
forfeitable shall be forfeited if Participant’s employment with the Company or
an Affiliate terminates for any reason except a Qualifying Termination Event.



Page 2 of 4
4842-8353-5949v.4

--------------------------------------------------------------------------------





9.
Death of Participant. If Participant dies prior to the vesting of his
Performance Shares, any earned Performance Shares shall be transferred to his or
her Beneficiary. Participant shall have the right to designate a Beneficiary on
a form filed with the Committee. If Participant fails to designate a
Beneficiary, or if at the time of the Participant’s death there is no surviving
Beneficiary, any earned Performance Shares will go to the Participant’s estate.

General Provisions
10.
No Right to Continued Employment. Neither this Award nor the granting, earning
or vesting of Performance Shares shall confer upon Participant any right with
respect to continuance of employment by the Company or an Affiliate, nor shall
it interfere in any way with the right of the Company or an Affiliate to
terminate the Participant’s employment at any time.

11.
Change in Capital Structure. In accordance with the terms of the Plan, the terms
of this grant shall be adjusted as the Committee determines is equitable in the
event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization.

12. Governing Law. This Award shall be governed by the laws of the State of
Delaware and applicable Federal law. All disputes arising under this Award shall
be adjudicated solely within the state or federal courts located within the
State of Delaware.
13. Conflicts.
(a)    In the event of any conflict between the provisions of the Plan as in
effect on the Grant Date and the provisions of this Award, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Grant Date.
(b)    In the event of any conflict between the provisions of this Award and the
provisions of any separate Agreement between the Company and the Participant,
including, but not limited to, any Severance Compensation Agreement, the
provisions of that separate Agreement shall govern.
14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Award shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.
15.
Participant Bound by Plan. Participant hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.

16.
Change in Control. Anything in this Notice of Award to the contrary
notwithstanding, upon a Change in Control (as defined in the Plan), prior to the
forfeiture of the Performance Shares under paragraph 8, all of the Target Shares
shall be earned and non-forfeitable as of the date of the Change in Control.

17.    Qualifying Termination Event and Other Terms.
(a)    For purposes of this Award, Qualifying Termination Event shall mean a
Participant’s death, Disability, termination by the Company or an Affiliate
other than for Cause, or voluntary termination for Good Reason.
(b)    “Disability” shall mean a Participant’s permanent and total disability
within the meaning of Section 22(e)(3) of the Code.


Page 3 of 4
4842-8353-5949v.4

--------------------------------------------------------------------------------





(c)    If the events described in subparagraph (a) or paragraph 16 occur after
the date that the Participant is advised (upon recommendation by the Committee)
that his employment is being, or will be, terminated for Cause, on account of
performance or in circumstances that prevent him from being in good standing
with the Company, accelerated vesting shall not occur and all rights under this
Award shall terminate, and this Award shall expire on the date of Participant’s
termination of employment. The Committee shall have the authority to determine
whether Participant’s termination from employment is for Cause or for any reason
other than Cause.
18.
Taxes. Participant shall be responsible for the satisfaction of income and
employment tax withholding requirements attributable to the vesting of
Performance Shares.

19.
Custody of Certificates. Each Certificate shall be retained by the Company so
long as the Performance Shares evidenced by the Certificate are nontransferable.
The Company shall deliver to Participant the Certificate when the Performance
Shares evidenced by the Certificate become earned and vested.

20.
Shareholder Rights. Participant will have the right to vote the Performance
Shares as of the Grant Date.

21.
Recoupment. In addition to any other applicable provision of the Plan, this
Award is subject to the terms of any separate Clawback Policy maintained by the
Company, as such Policy may be amended from time to time.

IN WITNESS WHEREOF, the Company and Participant have each caused this Award to
be signed on their behalf.




    
 
 
CINEDIGM CORP.
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Participant
 





Page 4 of 4
4842-8353-5949v.4